Case: 3:19-cv-00234-NBB-RP Doc #: 134-7 Filed: 10/26/20 1 of 3 PageID #: 1111




                         Exhibit G
       Case: 3:19-cv-00234-NBB-RP Doc #: 134-7 Filed: 10/26/20 2 of 3 PageID #: 1112




         IN THE UNITED STATES DISTRICT COURT
       FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                   OXFORD DIVISION


DR. AMY R. WOODS                                                                       PLAINTIFF
VS                              CIVIL ACTION NO. 3:19-CV-00234-NBB-RP
MHM HEALTH PROFESSIONALS, LLC, D/B/A
CENTURION PROFESSIONALS;
MANAGEMENT & TRAINING CORPORATION
JESSE WILLIAMS, INDIVIDUALLY;
AND JOHN DOES 1-9                                                                      DEFENDANTS



__________________________________________________________
            ZOOM DEPOSITION OF BEVERLY McMULLEN
__________________________________________________________



         Taken at the Instance of the Plaintiff
 With All Parties Appearing by Zoom Videoconferencing
                               On August 3, 2020
                                   At 10:00 a.m.



REPORTED BY:       SHARRON F. ALLEN, CSR, RPR
                   CSR NO. 1144
             Case: 3:19-cv-00234-NBB-RP Doc #: 134-7 Filed: 10/26/20 3 of 3 PageID #: 1113
                                                                                             6



1       A.       Good morning.

2       Q.       I'm Jim Waide, and I'm here with my

3    wife, Rachel Waide.                  I don't think you can see

4    her, probably, but we're here representing

5    Dr. Woods.

6                We never have met before as far as I

7    know, have we?

8       A.       I don't think so.                      No, sir.

9       Q.       By whom are you employed?

10      A.       I'm employed with Management & Training

11   Corporation at the Marshall County Correctional

12   Facility.

13      Q.       About when did you start to work for

14   Management & Training Corporation?

15      A.       I started to work for Management &

16   Training Corporation August of 2012.

17      Q.       What is Management & Training

18   Corporation?

19      A.       It's a private company that is

20   contracted with the State of Mississippi.                                          It

21   houses state offenders.

22      Q.       It has a contract with the State of

23   Mississippi?

24      A.       That's correct.

25      Q.       Does it have one contract to deal with
